Title: To Thomas Jefferson from William Hardy, 17 March 1801
From: Hardy, William
To: Jefferson, Thomas



Sir
New York March 17th. 1801.

An old man who has faithfully Served the Republic during the revolution, who Suffered Severely for his attachment to it, in the distruction  of his property by the British, and by an overweening confidence in Continental paper, begs leave to address himself to You, and to appeal to your kindness at this period, when the fond hope hope of his heart has been realised in Your elevation to the first Station in the Commonwealth.
To the Vice President he is well known, as well as to the most respectable Republicans in the Union, already has he written to Col. Burr; Genl. Armstrong &c intreating their friendship on the occasion, and intimating what his friends had Suggested would be Suitable for him
The office of Marshal for this District, Should it be vacant, would be most Eligible
he feels it an awkard task to Speak of himself, but the Same undeviating line of conduct which he and his Son while in office pursued will never be departed from, by him, Should he be So fortunate, as to receive the appointment, he will endeavour by a faithful discharge of its duties, to evince his gratitude who is with due defference, and high esteem, Sir, Your Most humble & Obt. Servant

Wm Hardy

